PER CURIAM:
Barbara Michelle Bush has filed a petition for writ of mandamus pertaining to a civil action. She seeks recusal of the district court judge assigned to the action and review of the order remanding that action to state court.
Mandamus is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Mandamus relief is available only where there is no other available remedy. In re Braxton, 258 F.3d 250, 261 (4th Cir.2001). Because Bush had other means of pursuing the relief she seeks, mandamus relief is not available.
Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.